Citation Nr: 0937390	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  06-30 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2005 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

The issue of entitlement an initial evaluation in excess of 
30 percent for posttraumatic stress disorder (PTSD) is 
addressed in the Remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

The Veteran's bilateral hearing loss can not be reasonably 
disassociated from his military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming without deciding that any 
error was committed with respect to the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.  


Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be presumed if they are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).  Service connection may also 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

For a veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2008).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  An April 2006 
VA audiological examination revealed that the Veteran 
currently has impaired bilateral hearing loss for VA 
purposes.  See 38 C.F.R. § 3.385 (2008).   

The Veteran is seeking service connection for bilateral 
hearing loss.  He contends that this condition is secondary 
to acoustic trauma resulting from his participation in 
combat.  Alternatively, he attributes this condition to his 
inservice treatment with quinine for malaria.  He denied 
having any significant post service noise exposure. 

Historically, the Veteran served on active duty in the Army 
from March 1969 to March 1971, including service in the 
Republic of Vietnam from September 1969 to September 1970.  
Review of his report of separation, Form DD 214, revealed 
that he was awarded with a Combat Infantryman's Badge, 
Vietnam Campaign Medal with 60 Device, and Vietnam Service 
Medal.

Based on the totality of the evidence, and with application 
of the benefit-of-the-doubt rule of 38 U.S.C.A. § 5107(b), 
the Board finds that the Veteran currently has bilateral 
hearing loss which was incurred during his active military 
service.  As a combat Veteran, the Board accepts the 
Veteran's contentions that he was exposed to significant 
acoustical trauma during service.  See 38 C.F.R. § 1154(b).  
Moreover, the Veteran's service treatment records noted his 
inservice treatment for malaria.  Specifically, a March 1971 
medical history report noted that he was treated for malaria 
in April 1970, during the time he was in the Republic of 
Vietnam.  Id.  

As noted above, the evidence of record documents a current 
hearing loss, which the Veteran claims began during his 
military service.  Lay statements from the Veteran's spouse 
and daughters reported the Veteran's long history of 
difficulty hearing for the past twenty years.  A November 
2005 statement from the Veteran's daughter noted that she had 
tried to get the Veteran to obtain hearing aids seventeen 
years earlier.  

An April 2006 VA examiner noted that the Veteran's April 1968 
pre-induction examination reflected a mild hearing loss, 
bilaterally; and that his March 1971 examination reflected 
normal hearing, bilaterally.  Based upon the separation 
examination findings, the VA examiner opined that it was 
"not at least as likely as not" that the Veteran's current 
hearing loss is related to his military service.  But see 
Hensley v. Brown, 5 Vet. App. 155 (1993).

In contrast, a May 2006 opinion letter from the Veteran's 
private audiologist noted that the Veteran's pre-induction 
testing revealed a mild sloping to profound bilateral 
sensorineural hearing loss, and that sensorineural hearing 
loss was "permanent in nature."  Therefore, the private 
audiologist opined that it is extremely unlikely that this 
degree of hearing loss could possibly return to normal as 
documented in the separation March 1971 separation 
examination.  

Importantly, the April 2006 VA examiner did not consider the 
effects of the Veteran's inservice treatment for malaria.  A 
June 2006 letter from R.R., S.A. - P.A.-C, noted that the 
Veteran had been treated with malaria while in Vietnam and 
was given quinine.  R.R. further opined that this contributed 
to the Veteran's tinnitus and hearing loss.  Accordingly, 
service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The Veteran is seeking an initial evaluation in excess of 30 
percent for his service-connected PTSD.  After reviewing the 
Veteran's claims folder, the Board concludes that additional 
development is necessary in order to comply with VA's duty to 
notify and assist.  See 38 U.S.C.A. §§ 5102, 5103, 5103A.

Specifically, the Board finds that additional treatment 
records should be obtained, and that the Veteran should be 
scheduled for a VA examination to ascertain the current 
severity of his service-connected PTSD.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's 
statutory duty to assist includes a thorough and 
contemporaneous medical examination).  In April 2008, the 
Veteran filed a statement indicating that his PTSD symptoms 
were "getting worse all the time."  He further referenced 
having increasing difficulty sleeping, nightmares, thoughts 
of harming himself, irritability, and social isolation.  
Finally, there is additional medical evidence available in 
this matter, which has not been obtained.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
service-connected PTSD, since October 
2005.  The RO must then obtain copies of 
the related medical records that are not 
already in the claims folder, to include 
treatment reports from R.R., S.A.-P.A.-C, 
of the P.O.H. Medical Center, Pontiac 
Veteran's Clinic, and from D.S., M.D.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.  

2.  The RO must afford the Veteran a VA 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner must provide accurate and fully 
descriptive assessments of all 
psychiatric symptoms.  The examiner must 
comment upon the presence or absence, and 
the frequency or severity of the 
following symptoms due to PTSD: depressed 
mood; anxiety; suspiciousness; panic 
attacks; chronic sleep impairment; mild 
memory loss; flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation or mood; delusions; 
hallucinations; suicidal ideation; 
homicidal ideation; obsessional rituals; 
and personal appearance.  The examiner 
must also enter a complete multiaxial 
evaluation, and assign a Global 
Assessment of Functioning score together 
with an explanation of what the score 
represents in terms of the Veteran's 
psychological, social, and occupational 
functioning.  A complete rationale for 
any opinions expressed must be given.  
The report must be typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.


5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


